Appleton, C. J.
The writ in this case originally contained but one count, in whicli the plaintiff sought to recover a balance of account. The writ was amended at the plaintiff’s instance by the insertion of a general count, for work and labor, goods sold, *389materials furnished, money had and received, &c.> with the following specification : “The plaintiff claims to recover, under this general count, the amount specified in the first count with legal costs.” The defendant neither demurred to the original, nor to the amended count, nor did he call for a bill of particulars as he might have done, but proceeded to trial. He was not surprised ; for if he had been, he should have asked for delay. It would seem that he was at no loss to understand what was the claim sought to be recovered ; for he asked for no specification of what it might be. Indeed, it is impossible to perceive wherein the defendant has been aggrieved.
Exceptions will not be sustained, unless it affirmatively appear that_the party excepting, has in some way suffered by the ruling of which he complains. Exceptions overruled.
Walton, Daneorth, Yirgin, Peters and Libbey, JJ., concurred.